           Case 1:21-cr-00133-VM Document 63 Filed 04/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

         -v.-                                                    ORDER

 TOMMY NEPONUCENO,                                         S1 21 Cr. 133 (VM)

                          Defendant.


         It is HEREBY ORDERED that defendant Tommy Neponuceno shall surrender to the

United States Marshal’s Service in Houston, Texas on April 26, 2021, and that he be transferred

to a facility in the vicinity of the Southern District of New York, upon request from the U.S.

Attorney’s Office for the Southern District of New York. On April 26, 2021, prior to his

surrender, Mr. Neponuceno may remove his GPS monitoring bracelet, at the direction of his pre-

trial services officer.


SO ORDERED:

Dated:          New York, New York
                April 22, 2021

                                           __________________________________
                                           THE HONORABLE JAMES L. COTT
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF NEW YORK




                                              1
